Name: Commission Regulation (EEC) No 2952/88 of 26 September 1988 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 9 . 88 Official Journal of the European Communities No L 266/29 COMMISSION REGULATION (EEC) No 2952/88 of 26 September 1988 on the supply of various consignments of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 141 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food ^id (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370 , 30 . 12 . 1986, p . 1 . (2) OJ No L 168 , 1 . 7 . 1988 , p . 7 . 3 OJ No L 136, 26 . 5 . 1987, p . 1 . (4) OJ No L 204, 25 . 7 . 1987, p. 1 . No L 266/30 Official Journal of the European Communities 27. 9 . 88 ANNEX I 1 . Operation N6 (') : 954/88 2. Programme : 1987 3 . Recipient : Islamic Republic of Mauritania 4. Representative of the recipient (2) : Commissariat Ã la sÃ ©curitÃ © alimentaire , BP 377, Nouakchott, tel . 514 58 , Ã l'attention de M. le Commissaire Ã la sÃ ©curitÃ © alimentaire 5 . Place or country of destination : Mauritania 6 . Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.A.1 ) : 8 . Total quantity : 6 000 tonnes 9 . Number of lots : one 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.1(a)) marking on the bags, in letters at least 5 cm high : 'ACTION N ° 954/88 / FROMENT TENDRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 1 1 . Method of mobilization : the Community market 1 2 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Nouakchott 16 . Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 25 December 1988 18 . Deadline for the supply : 15 January 1989 19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 11 October 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 October 1988 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 25 December 1988 (c) deadline for the supply : 15 January 1989 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders Is) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B-1049 Bruxelles telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer (6) : Refund applicable on 10 September 1988 fixed by' Regulation (EEC) No 2670/88 in Official Journal of the European Communities No L 239 of 30 August 1988 , page 7 27. 9 . 88 Official Journal of the European Communities No L 266/31 ANNEX II 1 . Operation No (') : 868/88 2. Programme : 1988 3 . Recipient : Office des cÃ ©rÃ ©ales, 30 rue A. SÃ ¢vary, 1002-Tunis, BevÃ ©dÃ ¨re, tel . 680 10 17 4. Representative of the recipient (2) : Ambassade de Tunisie Ã Bruxelles, telex AMBATU Bruxelles 22078 , tel . 771 73 93 5 . Place or country of destination : Tunisia 6 . Product to be mobilized : durum wheat 7 . Characteristics and quality of the goods (3) : The durum wheat must be of fair and sound merchantable quality, be free from odour, and correspond at least to the conditions laid down in Regulation (EEC) No 1569/77 (OJ No L 174, 14 . 7 . 1977, p. 15), as last amended by Regulation (EEC) No 2936/87 (OJ No L 278 , 1 . 10 . 1987, p. 51 ) Specific characteristics ^ 14 % of matter which is not basic cereal of unimpaired quality, including at most 7 % impurities consisting of grains of which no more than 5 % are of other cereals The varieties referred to in Article 4 (6) of Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7 . 1977, p. 18), as last amended by Regulation (EEC) No 2258/87 (OJ No L 208 , 30 . 7 . 1987, p. 10), are excluded 8 . Total quantity : 30 000 tonnes 9 . Number of lots : two (I : 15 000 tonnes ; II : 15 000 tonnes) 10 . Packaging and marking : in bulk 11 . Method of mobilization : the Community market 12 . Stage of supply : free at port of landing  landed Q 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Tunis  La Goulette 16 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment whre the supply is awarded at the port of shipment stage : 1 : 1 to 15 November 1988 ; II : 15 to 30 November 1988 18 . Deadline for the supply : I : 5 December 1988 ; II : 20 December 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 11 October 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 October 1988 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 : 5 to 20 November 1988 ; II : 20 November to 5 December 1988 (c) deadline for the supply : I : 10 December 1988 ; II : 25 December 1988 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders I5) : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Bruxelles, telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer (6) : Refund applicable on 10 September 1988 fixed by Regulation (EEC) No 2670/88 in Official Journal of the European Communities No L 239 of 30 August 1988 , page 7 27. 9 . 88No L 266/32 Official Journal of the European Communities ANNEX III 1 . Operation Nos (') : 934 to 936/88 2. Programme : 1988 3 . Recipient : IMBEC EE, CP 4229 Maputo, Telex . 6-206 IMBEC MO MAPUTO 4. Representative of the recipient (2) : Imbec  Maputo 5 . Place or country of destination : Mozambique 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.A.1 ) 8 . Total quantity : 40 000 tonnes 9 . Number of lots : three Part A : 10 000 tonnes Part B : 1 5 000 tonnes Part C : 1 5 000 tonnes 10 . Packaging : A : New woven polypropylene bags for food use, weighing not less than 120 grams, which have been specially treated against the effects of ultraviolet light B : in bulk, and 315 000 new woven-popypropylene bags for food use, weighing not less than 120 grams, which have been specially treated against the effects of ultraviolet light and 200 needles and suffi ­ cient twine C : 10 000 tonnes in bulk, 5 000 tonnes in new woven-polypropylene bags for food use, weighing not less than 120 grams, which have been specially treated against the effects of ultraviolet light marking on the bags in letters at least 5 cm high : A : 'ACÃ Ã O N? 934/88 / TRIGO / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' B : 'ACÃ Ã O N? 935/88 / TRIGO / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' C : 'ACÃ Ã O N? 936/88 / TRIGO / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Part A : Nacala ; Parts B and C : Beira 16 . Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : A and B : 1 to 20 December 1988 ; C : 20 November to 10 December 1988 18 . Deadline for the supply : A and B : 5 January 1989 ; C : 25 January 1989 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 1 1 October 1988 ' 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon , on 18 October 1988 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : A and B : 5 to 25 November 1988 ; C : 25 November to 15 December 1988 (c) deadline for the supply : A and B : 10 January 1989 ; C : 30 January 1989 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders f5) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Bruxelles, telex : AGREC 22037 B . 25 . Refund payable on request by the successful tenderer (6) : Refund applicable on 10 September 1988 fixed by Regulation (EEC) No 2670/88 in Official Journal of the European Communities No L 239 of 30 August 1988 , page 7 27 . 9. 88 Official Journal of the European Communities No L 266/33 ANNEX IV 1 . Operation No (') : 928/88 2 . Programme : 1988 3 . Recipient : Imbec, EE, CP 4229 Maputo, telex 6-206 IMBEC MO MAPUTO 4. Representative of the recipient (2) : Imbec  Maputo 5 . Place or country of destination : Mozambique 6 . Product to be mobilized : Milled long-grain rice (not parboiled) 7-; Characteristics and quality of the goods (J) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.A.10) 8 . Total quantity : 16 667 tonnes (40 000 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.1 (a)) marking on the bags in letters at least 5 cm high : 'ACÃ Ã O N? 928/88 / ARROZ / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 11 . Method of mobilization : the Community market 1 2 . Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing : Maputo : 9 667 tonnes ; Beira : 5 000 tonnes ; Nacala : 2 000 tonnes (sequence of unloading) 16 . Address of the warehouse and, if appropriate , port of landing :  1 7 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 30 November 1988 18 . Deadline for the supply : 30 December 1988 1 9 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 1 1 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 18 October 1 988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the ' port of shipment stage : 10 to 30 November 1988 (c) deadline for the supply : 30 December 1988 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders Is) : Bureau de l'aide alimentaire , Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120 , bureau 7/58 , 200 , rue de la Loi , B-1049 Bruxelles , telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer (6) : Refund applicable on 10 September 1988 fixed by Regulation (EEC) No 2670/88 in Official Journal of the European Communities No L 239 of 30 August 1988 , page 7 No L 266/34 Official Journal of the European Communities 27, 9 , 88 ANNEX V 1 . Operation No (') : 929/88 2. Programme : 1988 3 . Recipient : Imbec, BE, CP 4229 Maputo, telex 6-206 IMBEC MO MAPUTO 4. Representative of the recipient (2) : Imbec  Maputo 5. Place or country of destination : Mozambique 6. Product to be mobilized : maize 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA.4) 8 . Total quantity : 25 000 tonnes 9. Number of lots : one 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.1(a)) marking on the bags in letters at least 5 cm high : 'ACÃ ÃO N? 929/88 / MILHO BRANCO / DONATIVO DA COMUNIDADE ECONÃ MICA EURO ­ PEIA' 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Beira : 5 000 tonnes ; Maputo : 20 000 tonnes 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 30 November 1988 18 . Deadline for the supply : 30 December 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 11 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 18 October at 12 noon (b) period for making the goods available at the port' of shipment where the supply is awarded at the port of shipment stage : 10 to 30 November 1988 (c) deadline for the supply ; 30 December 1988 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 10 September 1988 fixed by Regulation (EEC) No 2670/88 in Official Journal of the European Communities No L 239 of 30 August 1988 , page 7 27. 9 . 88 Official Journal of the European Communities No L 266/35 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : I : M. Zuidberg, telex 549 DELEG MTN-NOUAKCHOTT, tel . 527 24, BP 213, Nouakchott ; II : M. L. Lanari, 21 avenue Jugurtha, Tunis Belvedere, tel . 78 86 00, telex 13596, telefax 285 363 ; III , IV, V : F.S.C. Da Camara (telex 6-146 CCE MO ; tel . Maputo 74 40 92/3/4). (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 level . (4) Since the goods may be rebagged, the successful tenderer must provide 2% of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. Is) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (6) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensator/ amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. n The vessel must show a minimum unloading capacity of 2 000 tonnes a day.